EXHIBIT 10.1

 

SECURITIES PURCHASE AGREEMENT

 

 

SECURITIES PURCHASE AGREEMENT (this “Agreement”), dated as of December 27, 2007,
by and among Terra Energy & Resource Technologies, Inc., a Delaware corporation
(the “Seller”), and Esterna Ltd., a Cypriot limited company (the “Investor”).
Each of Seller and Investor may be referred to individually herein as a “Party”
and, collectively, as the “Parties”.

 

WHEREAS:

 

A.        The Parties are executing and delivering this Agreement in reliance
upon an exemption from securities registration afforded by the rules and
regulations as promulgated by the United States Securities and Exchange
Commission (the “SEC”) under the Securities Act of 1933, as amended (the “1933
Act”); and

 

B.        Investor desires to purchase, and Seller desires to issue and sell,
upon the terms and conditions set forth in this Agreement, securities of Seller
(the “Securities”) as further described in Section 1(a) below, for the purchase
price of USD $1 million.

 

NOW THEREFORE, Seller and Investor hereby agree as follows:

 

1.

PURCHASE AND SALE OF SECURITIES.

 

a.        Purchase of Securities. On the First Closing Date and the Second
Closing Date (each as defined below), Seller shall issue and sell to Investor,
and Investor agrees to purchase from Seller, the Securities for the aggregate
purchase price of USD $1,000,000 (the “Purchase Price”). The Securities consist
of: (i) 5,000,000 shares (the “Purchased Shares”) of Seller's unregistered
Series A preferred stock, par value $0.0001 per share (the “Series A Preferred
Stock”), and (ii) warrants (the “Warrants”) exercisable over a two-year period
to purchase 20,000,000 shares of Series A Preferred Stock (the “Warrant
Shares”). The Series A Preferred Stock shall have the rights, preferences and
powers set forth in Exhibit A. The Warrants shall initially have an exercise
price of $.25 per share for a period of one year, and thereafter until
expiration the exercise price shall be $.30 per share. The Warrants shall be in
substantially the form attached hereto as Exhibit B. The Purchased Shares,
together with the Warrants and the Warrant Shares are hereinafter referred to as
the “Investor Securities”.

 

b.        Form of Payment. Subject to the occurrence of each of the First
Closing and the Second Closing (each as defined below), Investor shall promptly
pay to Seller by wire transfer of immediately available funds an amount in cash
equal to the Purchase Price for the issuance and sale to Investor on and subject
to the terms and conditions of this Agreement of any and all of the Purchased
Shares and Warrants subject hereto. All of such funds shall be paid by wire
transfer to:

 

Account Name:

Terra Energy & Resource Technologies, Inc.

Account No.:

619778946

ABA No.:

021-001-088

Bank:

HSBC Bank USA

 

415 Madison Avenue

 

New York, NY 10017

 

 

 



 


--------------------------------------------------------------------------------



 

c.        Closing. The purchase and sale of the Purchased Shares and Warrants
pursuant to this Agreement shall occur on two Closing Dates, as follows: (i) the
first Closing (“First Closing”), for the purchase of 2,500,000 Purchased Shares
and 10,000,000 Warrants for $500,000, shall occur on December 27, 2007 (the
“First Closing Date”); and (ii) the second Closing (“Second Closing” and
together with the First Closing, the “Closings”), for the purchase of remaining
2,500,000 Purchased Shares and 10,000,000 Warrants for $500,000, shall occur
within 10 business days of Investor’s receipt of written notice from Seller’s
board of directors (the “Board of Directors”), that the Board of Directors has
approved the Business Plan & Budget Documentation (as defined herein) (the
“Second Closing Date”). In any event, the Second Closing shall occur on or
before March 1, 2008.

 

2.        INVESTOR’S REPRESENTATIONS AND WARRANTIES. Investor represents and
warrants to Seller that:

 

a.        Investment Purpose. As of the date hereof, Investor is purchasing the
Investor Securities for its own account and not with a present view towards the
public sale or distribution thereof, except pursuant to sales registered or
exempted from registration under the 1933 Act.

 

b.        Accredited Investor Status. Investor is a sophisticated investor (as
described in Rule 506(b)(2)(ii) of Regulation D) and an accredited investor (as
defined in Rule 501 of Regulation D), and Investor has such experience in
business and financial matters that it has the capacity to protect its own
interests in connection with this transaction and is capable of evaluating the
merits and risks of an investment in the Investor Securities pursuant to this
Agreement. Investor has been represented by counsel and advisors of its choice.
Investor acknowledges that an investment in the Investor Securities pursuant to
this Agreement is speculative and involves a high degree of risk.

 

c.        Reliance on Exemptions. Investor understands that the Securities are
being offered and sold to it in reliance upon specific exemptions from the
registration requirements of United States federal and state securities laws and
that Seller is relying upon the truth and accuracy of, and Investor’s compliance
with, the representations, warranties, agreements, acknowledgments and
understandings of Investor set forth herein in order to determine the
availability of such exemptions and the eligibility of Investor to acquire the
Securities.

 

d.        Information. Investor has conducted its own independent investigation
of Seller. Investor represents that it has carefully reviewed and understands
Seller’s public reports and filings made with the SEC (the “SEC Documents”).
Investor represents that it has had an opportunity to review all other
documents, records, books and other information pertaining to Investor’s
investment in Seller that has been requested by Investor. Investor represents
that Investor has carefully reviewed the information provided.

 

e.        Governmental Review. Investor understands that no United States
federal or state agency or any other government or governmental agency has
passed upon or made any recommendation or endorsement of the Securities.
Investor acknowledges that Seller makes no representation that any registration
statement filed by Seller will be declared effective by the SEC or any other
governmental authority.

 

f.         Transfer or Resale. Investor understands that: (i) except as provided
for herein, the sale or re-sale of the Investor Securities has not been and is
not being registered under the 1933 Act or any applicable state securities laws,
and the Investor Securities may not be transferred unless (a) the Investor
Securities are sold pursuant to an effective registration statement under the
1933 Act, (b) Investor shall have delivered to Seller an opinion of counsel that
shall be in form, substance and scope customary for opinions of counsel in
comparable transactions to the effect that the Investor Securities to be sold or

 



 

2

 


--------------------------------------------------------------------------------



 

transferred may be sold or transferred pursuant to an exemption from such
registration to the reasonable satisfaction of Seller, (c) the Investor
Securities are sold or transferred to an “affiliate” (as defined in Rule 144
promulgated under the 1933 Act (or a successor rule) (“Rule 144”)) of Investor
who agrees to sell or otherwise transfer the Investor Securities only in
accordance with this Section 2(f) and who is an accredited investor, or (d) the
Investor Securities are sold pursuant to Rule 144, and Investor shall have
delivered to Seller an opinion of counsel that shall be in form, substance and
scope customary for opinions of counsel in corporate transactions to the
reasonable satisfaction of Seller; (ii) any sale of such Investor Securities
made in reliance on Rule 144 may be made only in accordance with the terms of
said Rule and further, if said Rule is not applicable, any re-sale of such
Investor Securities under circumstances in which Seller (or the person through
whom the sale is made) may be deemed to be an underwriter (as that term is
defined in the 1933 Act) may require compliance with some other exemption under
the 1933 Act or the rules and regulations of the SEC thereunder; and (iii)
neither Seller nor any other person is under any obligation to file to register
such Investor Securities under the 1933 Act or any state securities laws or to
comply with the terms and conditions of any exemption thereunder (in each case,
other than pursuant to the provisions herein). Notwithstanding the foregoing or
anything else contained herein to the contrary, the Securities may be pledged as
collateral in connection with a bona fide margin account or other lending
arrangement.

 

g.        Legends. Investor understands that until such time as the Investor
Securities have been registered under the 1933 Act or otherwise may be sold
pursuant to Rule 144 without any restriction as to the number of securities as
of a particular date that can then be immediately sold, the Investor Securities
may bear a restrictive legend in substantially the following form (and a
stop-transfer order may be placed against transfer of the certificates for such
Investor Securities):

 

“The securities represented by this certificate have not been registered under
the Securities Act of 1933, as amended. The securities may not be sold,
transferred or assigned in the absence of an effective registration statement
for the securities under said Act, or an opinion of counsel, in form, substance
and scope customary for opinions of counsel in comparable transactions, that
registration is not required under said Act or unless sold pursuant to Rule 144
under said Act.”

 

h.        Authorization; Enforcement. This Agreement has been duly authorized
and validly executed and delivered by Investor and is a valid and binding
agreement of Investor enforceable against it in accordance with its terms (i)
subject to applicable bankruptcy, insolvency, or similar laws relating to, or
affecting generally the enforcement of, creditors’ rights and remedies or by
other equitable principles of general application, (ii) subject to a court’s
discretionary authority with respect to the granting of specific performance,
injunctive relief or other equitable remedies and (iii) except to the extent the
indemnification and contribution provisions, if any, contained in any this
Agreement may be limited by applicable federal or state securities laws or
unenforceable as against public policy.

 

i.         Residency. Investor is a Cyprus corporation having its principal
place of business and legal residence at the location set forth immediately
below Investor’s name on the signature page hereto.

 

j.         Not an affiliate. Prior to the consummation of the First Closing
hereunder, Investor has not been an officer, director or affiliate of Seller.

 

k.        Absence of Conflicts. The execution and delivery of this Agreement,
and the consummation of the transactions contemplated hereby and thereby, and
compliance with the requirements hereof and thereof by Investor, will not
violate any law, rule, regulation, order, writ, judgment, injunction, decree or
award binding on Investor or (a) violate any provision of any indenture,
instrument or agreement to which Investor is a party or is subject, or by which
Investor or any of its assets

 



 

3

 


--------------------------------------------------------------------------------



 

is bound; (b) conflict with or constitute a material default thereunder; (c)
result in the creation or imposition of any lien pursuant to the terms of any
such indenture, instrument or agreement, or constitute a breach of any fiduciary
duty owed by Investor to any third party; or (d) require the approval of any
non-governmental agency third-party (which has not been obtained) pursuant to
any material contract, agreement, instrument, relationship or legal obligation
to which Investor is subject or to which any of its assets, operations or
management may be subject.

 

l.         Manner of Sale. At no time was Investor presented with or solicited
by or through any leaflet, public promotional meeting, television advertisement
or any other form of general solicitation or advertising.

 

m.        Broker/Finder. Investor represents that no broker or finder is
entitled to any commission or fee.

 

3.        REPRESENTATIONS AND WARRANTIES OF SELLER. Seller represents and
warrants to Investor that:

 

a.        Organization and Qualification. Seller is duly organized, validly
existing and in good standing, subject to filing and payment of franchise taxes,
under the laws of the jurisdiction in which it is incorporated, with full power
and authority (corporate and other) to own, lease, use and operate its
properties and to carry on its business as and where now owned, leased, used,
operated and conducted. Each entity that Seller controls, directly or indirectly
(each a “Subsidiary”), is duly organized, validly existing and in good standing,
subject to filing of annual reports and payment of franchise taxes and/or fees
related thereto, under the laws of the jurisdiction in which it is incorporated,
with full power and authority (corporate and other) to own, lease, use and
operate its properties and to carry on its business as and where now owned,
leased, used, operated and conducted. Seller is duly qualified or intends to
apply for qualification as a foreign corporation to do business and is in good
standing in every jurisdiction in which its ownership or use of property or the
nature of the business conducted by it makes such qualification necessary,
except where the failure to be so qualified or in good standing would not have a
Material Adverse Effect. “Material Adverse Effect” means any material adverse
effect on the business, operations, assets, financial condition or prospects of
Seller, if any, taken as a whole, or on the transactions contemplated hereby or
by the agreements or instruments to be entered into in connection herewith. Each
Subsidiary is duly qualified or intends to apply for qualification as a foreign
corporation to do business and is in good standing in every jurisdiction in
which its ownership or use of property or the nature of the business conducted
by it makes such qualification necessary, except where the failure to be so
qualified or in good standing would not have a Material Adverse Effect. Seller
is not a “reporting issuer,” as that term is defined under the 1933 Act and the
rules and regulations promulgated thereunder by the SEC; the Seller voluntarily
files reports with the SEC; all reports, disclosures and other SEC Documents
required to be filed or made by or in respect of Seller under the Securities
Exchange Act of 1934, as amended (the “Exchange Act”) are current with the SEC.

 

b.        Authorization; Enforcement. Seller has all requisite corporate power
and authority to enter into and perform this Agreement and to consummate the
transactions contemplated hereby and thereby and to issue the Securities, in
accordance with the terms hereof and thereof. The execution and delivery of this
Agreement by Seller and the consummation by it of the transactions contemplated
hereby and thereby have been duly authorized by the Board of Directors of
Seller. This Agreement has been duly executed and delivered by Seller by its
authorized representative, and such authorized representative is the true and
official representative with authority to sign this Agreement and the other
documents executed in connection herewith and bind Seller accordingly. This
Agreement constitutes a legal, valid and binding obligation of Seller
enforceable against Seller in accordance with its terms.

 



 

4

 


--------------------------------------------------------------------------------



 

c.        Capitalization. As of December 21, 2007, the authorized capital stock
of Seller consists of 275,000,000 shares, consisting of 250,000,000 shares of
common stock (the “Common Stock”), of which 57,533,338 shares are issued and
outstanding, and 25,000,000 shares of preferred stock, of which no shares are
issued and outstanding. All of such outstanding shares of Common Stock have been
duly authorized and validly issued and are fully paid and nonassessable. No
shares of Seller capital stock are subject to preemptive rights or any other
similar rights of, or any other Liens whatsoever existing or accruing in favor
of, Seller’s shareholders or any other persons or entities. Seller has also
adopted the Stock Incentive Plan pursuant to which shares of Common Stock may be
awarded, issued and/or reserved for exercise/issuance. Seller has outstanding
options and warrants to purchase an aggregate of 19,040,000 shares of common
stock. Except as specifically described in this Section 3(c) and in Schedule
3(k), there do not presently, nor shall there as of either the First Closing
Date or the Second Closing Date, exist any outstanding options, warrants, or
similar rights (including, without limitation, rights of first refusal,
anti-dilution, conversion, preemptive or similar rights) or agreements for the
issuance, sale, repurchase, acquisition or distribution of any shares of Seller
capital stock or any securities convertible into or ultimately exchangeable or
exercisable for any such capital stock.

 

d.        Common Stock. The Common Stock is quoted on the OTC Bulletin Board of
the National Association of Securities Dealers, Inc. (the “OTCBB”) under the
symbol “TEGR.” The Seller is in compliance with all requirements for the
continued quotation of its Common Stock on the OTCBB. As of the date hereof, the
Seller has not received any notice regarding, and to its knowledge there is no
threat of, the termination or discontinuance of the eligibility of the Common
Stock for such listing, except in connection with its late filing of its Form
10-QSB for the quarter ended September 30, 2006 and its Form 10-KSB for the year
ended December 31, 2006.

 

e.        Issuance of Securities. The Securities to be issued and sold hereunder
will be (i) duly and validly issued, fully paid and nonassessable, with no
personal liability attaching to the ownership thereof, (ii) free of restrictions
on transfer other than restrictions on transfer under this Agreement and
securities laws, (c) free of any liens, mortgages, claims, charges, security
interests, restrictions or encumbrances of any kind (“Liens”) other than as may
be created by Investor, and (d) not subject to any rights of first refusal,
preemptive or similar rights existing prior to the issuance thereof.

 

f.         No Conflicts. The execution, delivery and performance of this
Agreement by it and the consummation by it of the transactions contemplated
hereby and thereby will not (i) conflict with or result in a violation of any
provision of its Certificate of Incorporation or By-laws in effect, (ii) violate
or conflict with, or result in a breach of any provision of, or constitute a
default (or an event which with notice or lapse of time or both could become a
default) under, or give to others any rights of termination, amendment,
acceleration or cancellation of, any agreement, indenture, patent, patent
license or instrument to which it is a party, or (iii) result in a violation of
any law, rule, regulation, order, judgment or decree (including federal and
state securities laws and regulations and regulations of any self-regulatory
organizations to which it or its securities are subject) applicable to it or by
which any of its property or asset is bound or affected (except for such
conflicts, defaults, terminations, amendments, accelerations, cancellations and
violations as would not, individually or in the aggregate, have a Material
Adverse Effect). It is not in violation of its Certificate of Incorporation,
By-laws or other organizational documents and it is not in default (and no event
has occurred which with notice or lapse of time or both could put it in default)
under, and it has not taken any action or failed to take any action that would
give to others any rights of termination, amendment, acceleration or
cancellation of, any agreement, indenture or instrument to which it is a party
or by which any of its property or assets is bound or affected, except for
possible defaults as would not, individually or in the aggregate, have a
Material Adverse Effect. Its businesses are not being conducted, and shall not
be conducted so long as Investor owns any of the Securities, in violation of any
law, ordinance or regulation of any governmental entity. Except as specifically
contemplated by this Agreement and as required under the 1933 Act and any
applicable state

 



 

5

 


--------------------------------------------------------------------------------



 

securities laws, it is not required to obtain any consent, authorization or
order of, or make any filing or registration with, any court, governmental
agency, regulatory agency, self regulatory organization or stock market in order
for it to execute, deliver or perform any of its obligations under this
Agreement in accordance with the terms hereof or thereof; all of such consents,
authorizations, orders, filings or registrations have been made or obtained or
will be made or obtained within the required statutory or regulatory time
periods, if any.

 

g.        Absence of Litigation. Except as described in Seller’s most recent
report on Form 10-QSB, there is no action, suit, claim, proceeding, inquiry or
investigation before or by any court, public board, government agency,
self-regulatory organization or body pending or, to Seller’s knowledge,
threatened against or affecting Seller, its Subsidiaries, or any of their
respective officers or directors in their capacity as such that would materially
affect it.

 

h.        Intellectual Property. Seller and each Subsidiary has all valid and
enforceable rights (including trade secrets and other unpatented and/or
unpatentable proprietary or confidential information, systems or procedures) and
other similar rights and proprietary knowledge (collectively, “Intangibles”)
necessary for the conduct of its business as now being conducted. To its
knowledge, it is not infringing upon or in conflict with any right of any other
person with respect to any Intangibles. No adverse claims have been asserted by
any person to the ownership or use of any Intangibles that would materially
adversely affect its use of any Intangibles.

 

i.         No Materially Adverse Contracts, Etc. Seller is not subject to any
charter, corporate or other legal restriction, or any judgment, decree, order,
rule or regulation which in its judgment has or is expected in the future to
have a material adverse effect on its operations or proposed operations. Neither
Seller nor any Subsidiary is a party to any contract or agreement which in the
judgment of such entity’s officers has or is expected to have a material adverse
effect on the operations of Seller or any Subsidiary, as the case may be.

 

j.         Information. As of the date of this Agreement, the SEC Documents are
materially correct and do not contain an untrue statement of a material fact or
omit a material fact necessary to make the statements contained therein not
misleading.

 

k.        Liabilities; Tax Returns. Except as set forth on Seller’s most recent
balance sheet and consolidated financial statements included in currently-filed
SEC Documents or as otherwise specifically disclosed in Schedule 3(k) attached
hereto, neither Seller nor any Subsidiary has incurred any liability other than
liability in the ordinary course of business consistent with past practice.
Schedule 3(k) sets forth a list of all liabilities of Seller and all of its
Subsidiaries. Except as set forth on Schedule 3(k), neither Seller not any of
its Subsidiaries has incurred any other liability. Except as set forth on
Schedule 3(k), Seller and each Subsidiary has filed all federal and state income
or franchise tax returns required to be filed (or has received currently
effective extensions of the required filing dates), and has paid and made
provision for all payments and withholdings required in connection with such
returns.

 

l.         Internal Controls. The Seller is in compliance with Section 13(b)(2)
of the Exchange Act. The Seller is in compliance with Exchange Act Rule 15d-15.
The Seller’s certifying officers have evaluated the effectiveness of its
controls and procedures as of a date within 90 days prior to the filing date of
the most recently filed periodic report under the Exchange Act (such date, the
“Evaluation Date”). The Seller presented in its most recently filed periodic
report under the Exchange Act the conclusions of the certifying officers about
the effectiveness of the disclosure controls and procedures based on their
evaluations as of the Evaluation Date. Since the Evaluation Date, there have
been no significant changes in the Seller’s internal controls (as such term is
defined in Item 307(b) of

 



 

6

 


--------------------------------------------------------------------------------



 

Regulation S-K) or, to the Seller’s knowledge, in other factors that could
significantly and adversely affect the Seller’s internal controls.

 

m.        Solvency. No receiver has been appointed for Seller, any Subsidiary or
any of their assets or properties nor is any application for receivership
pending with respect to Seller or any Subsidiary. Seller does not contemplate
insolvency for itself or any Subsidiary, nor has any person informed Seller or
any Subsidiary of an intention to initiate any insolvency proceeding with
respect to Seller or any Subsidiary. No proceedings are pending by or against,
or to Seller’s knowledge threatened against, Seller or any Subsidiary in
bankruptcy or reorganization in any federal, state or foreign court.

 

n.        Foreign Corrupt Practices. Neither Seller, any of its Subsidiaries
nor, to the Seller's knowledge, any director, officer, agent, employee or other
person acting on behalf of Seller or any Subsidiary, has (i) used any corporate
funds for any unlawful contribution, gift, entertainment or other unlawful
expenses relating to political activity, (ii) made any direct or indirect
unlawful payment to any foreign or domestic government official or employee
(including without limitation any bribe, rebate, payoff, influence payment,
kickback or other unlawful payment), or (iii) violated any provision of the
Foreign Corrupt Practices Act of 1977, as amended.

 

o.        Embargoed Person. None of the funds or other assets of Seller or its
Subsidiaries constitutes property of, or is beneficially owned, directly or
indirectly, by, any person subject to trade restrictions under United States
law, including, but not limited to, the International Emergency Economic Powers
Act, 50 U.S.C. § 1701 et seq., The Trading with the Enemy Act, 50 U.S.C. App. 1
et seq., and any Executive Orders or regulations promulgated under any such
United States laws (each, an “Embargoed Person”), with the result that the
investments evidenced by the Securities are or would be in violation of law. To
Seller's knowledge, no Embargoed Person has any interest of any nature
whatsoever in Seller or any of its Subsidiaries with the result that the
investments evidenced by the Securities are or would be in violation of law.
None of the funds or other assets of Seller or any of its Subsidiaries has been
derived from any unlawful activity with the result that the investments
evidenced by the Securities are or would be in violation of law.

 

p.        Related Party Transactions. Except as set forth on Schedule 3(p), no
shareholder, officer or director of the Seller, or any family member, relative
or affiliate of any such shareholder, officer or director (each, an
“Associate”), (i) owns, directly or indirectly, and whether on an individual,
joint or other basis, any interest in (x) any property or asset, real or
personal, tangible or intangible, used in or held for use in connection with or
pertaining to the Seller, (y) has had business dealings or a material financial
interest in any transaction with Seller pertaining to the business of the
Seller, other than business dealings conducted in the ordinary course of
business on terms and conditions as favorable to the Seller as would have been
obtainable by it at the time at substantially prevailing market in a comparable
arm’s-length transaction with a Person other than an Associate, (z) any Person,
that is a supplier, customer or competitor of the Seller, or (ii) serves as an
officer, director or employee of any Person that is a supplier, customer or
competitor of the Seller.

 

q.        Subsidiaries. Schedule 3(q) sets forth the name, jurisdiction of
organization and capitalization of each Subsidiary. Seller does not own of
record or beneficially any capital stock or equity interest or investment in any
other corporation, partnership, association or business entity except the
capital stock or equity interests of the Subsidiaries.

 

r.         Complete Disclosure. Neither this Agreement, the exhibits and
schedules hereto, nor any other document delivered by Seller to the Investor or
its attorneys or agents in connection herewith or therewith, contain any untrue
statement of a material fact nor omit to state a material fact necessary in
order to make the statements contained herein or therein not misleading. There
is no fact

 



 

7

 


--------------------------------------------------------------------------------



 

known to Seller that has specific application to Seller or any of its
Subsidiaries (other than general economic or industry conditions) and that
materially adversely affects or, can reasonably be expected to materially
adversely affect the assets, business, prospects, financial condition, or
results of operations of Seller or any of its Subsidiaries that has not been set
forth in this Agreement or the schedules hereto.

 

4.        COVENANTS. Notwithstanding anything to the contrary contained in this
agreement or any other events, facts, circumstances, agreements or documents as
may presently exist or ensue or exist at any time hereafter, the following
agreements, undertakings and covenants of the Parties shall expressly survive
the Closings hereunder (as well as the issuance of other Investor Securities to
occur at such time or from time to time thereafter) and, unless a shorter period
is expressly specified below in this Section 4, shall remain legally-binding,
effective and enforceable for so long as any of Investor Securities (or other
company securities issuable in respect thereof) shall remain issued, outstanding
and owned or held by investor or its affiliate(s):

 

a.        Corporate Governance. Seller shall at all times honor and give effect
to the director nomination and board representation rights and protective
provisions provided in favor of Investor pursuant to the terms set forth on
Exhibit A.

 

b.        Board Representation Matters. Seller shall reimburse directors and
observers for reasonable travel expenses to attend meetings of the Seller’s
board of directors. The Seller agrees that it shall maintain directors and
officers insurance policies in an amount not less than $2,000,000 and that it
will also enter into an agreement with each of the directors of Seller
designated by the holders of Series A Preferred Stock providing for
indemnification of such directors, which agreements shall be in form and content
reasonably satisfactory to the holders of Series A Preferred Stock and their
director designees.

 

c.        Registration Statement. Investor shall be entitled to the benefit of
certain registration rights with respect to the shares of common stock
underlying the Investor Securities to be issued upon the Closings pursuant to
this Agreement. If the Seller, at any time from the date of this Agreement until
such time that the said shares are eligible for resale pursuant to Rule 144,
proposes to file a new registration statement to register any of its common
stock under the Securities Act for sale to the public (including, pursuant to
any existing commitments to register the Seller’s common stock), whether for its
own account or for the account of other security holders or both (except with
respect to registration statements on Forms S-4, S-8 and any successor forms
thereto), each such time the Seller will give written notice to such effect to
Investor at least 10 days prior to such filing. Upon the written request of
Investor, received by the Seller within 10 days after the giving of any such
notice by the Seller, to register any of the said shares of common stock
eligible to be included in such a registration statement pursuant to the rules,
interpretations and/or guidance of the SEC, the Seller will cause, at Seller’s
expenses, such shares of common stock to be covered by the registration
statement proposed to be filed by the Seller, all to the extent requisite to
permit the sale or other disposition by the holder of such shares so registered.

 

Notwithstanding the foregoing, in the event that Seller’s common stock are
publicly traded, but the Investor Securities are not eligible for resale
pursuant to Rule 144 after one year from the First Closing Date or the Second
Closing Date, as the case may be, and the common stock underlying the Investor
Securities have not been registered for resale within one year from the First
Closing Date or the Second Closing Date, as the case may be, pursuant to the
piggyback registration rights described above, Seller agrees to file a
registration statement covering resale of the common stock underlying the
Investor Securities, to the extent eligible to be included in a resale
registration statement for Investor as a selling stockholder pursuant to the
rules, interpretations and/or guidance of the SEC, upon written notice from
Investor received by Seller after one year from the First Closing Date or the
Second Closing Date, as the case may be. Seller shall prepare for submission
such registration statement no later than 60 days from the date of receipt of
such written notice, provided that if such 60 day period should fall within 45
days of

 



 

8

 


--------------------------------------------------------------------------------



 

the filing due date of Seller’s 10-QSBs or 90 days of in the case of Seller’s
10-KSBs, then such period shall be extended by 30 days.

 

All expenses incurred by the Seller in complying with this Section 4(c),
including, without limitation, all registration, qualification and filing fees,
printing expenses, escrow fees, fees and disbursements of counsel for the Seller
and for Investor, blue sky fees and expenses and the expense of any special
audits incident to or required by any such registration incurred in connection
with all registrations pursuant to this Section 4(c) shall be borne by the
Seller.

 

d.        Cooperation of Investor. Investor shall provide relevant and accurate
information to the Seller in connection with Seller’s preparation and submission
of the registration statement and all other filings with the SEC.

 

e.        Business Plan & Budget Documentation. No less than sixty (60) days
prior to the start of each successive fiscal year of the Seller, Seller shall
prepare and deliver (and/or cause to be prepared and delivered) to Investor for
review and approval (not to be unreasonably withheld or delayed) the proposed
annual business plan and operations and capital expenditures budget (including
potential project analyses, expense/revenue modeling and development strategies,
financial, capital and human resources projections, plans and strategies and
other material operational objectives, plans, estimates and approaches, as well
as projected cash flows and related financial data for all covered periods and
operational activities) for the Seller over the upcoming fiscal year broken down
on a month-by-month basis to the extent reasonably feasible in the exercise of
the Seller’s commercially reasonable and good faith efforts, together with
longer-term business plan projections for the period of three (3) fiscal years
immediately thereafter (as applicable to any date or period from and after the
First Closing falling within the coverage of any particular iteration thereof,
and only after the written vote or approval of the Board, which approval shall
include the affirmative vote of a majority of the directors designated by the
holders of Series A Preferred Stock, the “Business Plan & Budget
Documentation”). Seller shall assure that all such Business Plan & Budget
Documentation is prepared in a professional manner with due care and in
consultation with the Investor, in good faith and on the basis of the customary
financial, accounting and other assumptions stated therein, such that Seller,
after due inquiry, has no reason to believe that the assumptions, forecasts or
other data reflected therein are not reasonable in light of facts and
circumstances then known to the Seller. Investor shall review all such
deliveries promptly and in a reasonable and good faith manner, documenting and
communicating clearly any comments, concerns or challenges that would preclude
Investor’s approval of same in a sufficiently-timely and detailed fashion to
allow for good-faith mutual discussions and adjustments as would facilitate a
mutually-acceptable approach and plan prior to the start of each fiscal year.
Seller shall not make any material deviation from the Business Plan & Budget
Documentation during any fiscal year without the approval of the Board, which
approval shall include the affirmative vote of a majority of the directors
designated by the holders of Series A Preferred Stock. In the event a proposed
annual business plan and operations and capital expenditures budget for any
fiscal year of the Company is not approved by the Investor or the Board, which
approval shall include the affirmative vote of a majority of the directors
designated by the holders of Series A Preferred Stock, within fifteen (15) days
prior to the start of such fiscal year of the Company, the operations budget for
the prior year shall continue in effect, but without any capital expenditures
being authorized therein except those required to avoid the Seller being in
material default of legal or regulatory requirements or its contractual
obligations to third parties.

 

f.         By-Laws. The Seller shall cause the amendment of its by-laws to
reflect the voting rights and consent provisions set forth on Exhibit A hereto
and such other matters as the parties may reasonably agree.

 



 

9

 


--------------------------------------------------------------------------------



 

5.        CONDITIONS TO SELLER’S OBLIGATION. The obligation of Seller hereunder
to issue and sell the Investor Securities to Investor at each of the Closings is
subject to the satisfaction, at or before each of the First Closing Date and the
Second Closing Date (other than as provided below) of each of the following
conditions thereto, provided that these conditions are for Seller’s sole benefit
and may be waived by Seller at any time in its sole discretion:

 

a.        Investor shall have executed this Agreement, and delivered the same to
Seller at or prior to the First Closing Date.

 

b.        Investor shall have delivered, and the Purchase Price shall have been
received, in accordance with Section 1.

 

c.        The representations and warranties of Investor shall be true and
correct in all material respects as of the date when made and as of each of the
First Closing Date and the Second Closing Date as though made at that time
(except for representations and warranties that speak as of a specific date),
and Investor shall have performed, satisfied and complied in all material
respects with the covenants, agreements and conditions required by this
Agreement to be performed, satisfied or complied with by Investor at or prior to
each of the First Closing Date and the Second Closing Date.

 

d.        No undisclosed litigation, statute, rule, regulation, executive order,
decree, ruling or injunction shall have been enacted, entered, promulgated or
endorsed by or in any court or governmental authority of competent jurisdiction
or any self-regulatory organization having authority over the matters
contemplated hereby which prohibits the consummation of any of the transactions
contemplated by this Agreement.

 

6.        CONDITIONS TO INVESTOR’S OBLIGATION TO PURCHASE. The obligation of
Investor to purchase the Investor Securities at each of the Closings is subject
to the satisfaction, at or before each of the First Closing Date and the Second
Closing Date (other than as provided below) of each of the following conditions,
provided that these conditions are for Investor’s sole benefit and may be waived
by Investor at any time in its sole discretion:

 

a.        Seller shall have executed and delivered this Agreement at or prior to
the First Closing Date.

 

b.        The representations and warranties of Seller shall be true and correct
in all material respects as of the date when made and as of each of the First
Closing Date and the Second Closing Date as though made at such time (except for
representations and warranties that speak as of a specific date) and Seller
shall have performed, satisfied and complied in all material respects with the
covenants, agreements and conditions required by this Agreement to be performed,
satisfied or complied with by Seller at or prior to each of the First Closing
Date and the Second Closing Date.

 

c.        No litigation, statute, rule, regulation, executive order, decree,
ruling or injunction shall have been enacted, entered, promulgated or endorsed
by or in any court or governmental authority of competent jurisdiction or any
self-regulatory organization having authority over the matters contemplated
hereby which prohibits the consummation of any of the transactions contemplated
by this Agreement.

 

d.        No material undisclosed event shall have occurred which could
reasonably be expected to have a material adverse effect on Seller.

 



 

10

 


--------------------------------------------------------------------------------



 

e.        Seller shall have amended its Certificate of Incorporation through the
filing of a Certificate of Amendment or Certificate of Designation to provide
for the rights, preferences and powers of the Series A Preferred Stock set forth
in Exhibit A hereto at or prior to the First Closing Date.

 

f.         Seller shall have delivered to Investor copies of fully executed
waivers and deferral agreements from its executives and their respective
affiliates at or prior to the First Closing Date.

 

g.        Seller shall have provided Investor with evidence, reasonably
satisfactory to Investor, of the termination of all existing employment
agreements other than the employment agreement with Ivan Railyan at or prior to
the First Closing Date.

 

h.        Seller shall have entered into a new employment agreement with Dmitry
Vilbaum, as of the Second Closing, in a form reasonably acceptable to Investor.

 

7.

GOVERNING LAW; MISCELLANEOUS.

 

a.

Governing Law; Jurisdiction; Dispute Resolution.

 

(i)        THIS AGREEMENT SHALL BE ENFORCED, GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO AGREEMENTS MADE
AND TO BE PERFORMED ENTIRELY WITHIN SUCH STATE, WITHOUT REGARD TO THE PRINCIPLES
OF CONFLICT OF LAWS. THE PARTIES HERETO HEREBY SUBMIT TO THE EXCLUSIVE
JURISDICTION OF THE UNITED STATES FEDERAL COURTS AND THE NEW YORK STATE COURTS
LOCATED IN NEW YORK COUNTY IN THE STATE OF NEW YORK WITH RESPECT TO ANY DISPUTE
ARISING UNDER THIS AGREEMENT, THE AGREEMENTS ENTERED INTO IN CONNECTION HEREWITH
OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY. BOTH PARTIES IRREVOCABLY
WAIVE THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH SUIT OR
PROCEEDING. BOTH PARTIES FURTHER AGREE THAT SERVICE OF PROCESS UPON A PARTY
MAILED BY FEDERAL EXPRESS (OR OTHER SIMILAR REPUTABLE COURIER OR DELIVERY
SERVICE) SHALL BE DEEMED IN EVERY RESPECT EFFECTIVE SERVICE OF PROCESS UPON THE
PARTY IN ANY SUCH SUIT OR PROCEEDING. NOTHING HEREIN SHALL AFFECT EITHER PARTY’S
RIGHT TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW. BOTH PARTIES AGREE
THAT A FINAL NON-APPEALABLE JUDGMENT IN ANY SUCH SUIT OR PROCEEDING SHALL BE
CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON SUCH JUDGMENT
OR IN ANY OTHER LAWFUL MANNER. THE PARTIES HEREBY WAIVE A TRIAL BY JURY IN ANY
ACTION, PROCEEDING OR COUNTERCLAIM BROUGHT BY EITHER OF THE PARTIES HERETO
AGAINST THE OTHER IN RESPECT OF ANY MATTER ARISING OUT OR IN CONNECTION WITH
THIS AGREEMENT.

 

(ii)       Any dispute, claim or controversy arising out of or relating to this
Agreement or the breach, termination, enforcement, interpretation or validity
thereof, any vote to be had, or any matters relating to the control, operations
or other aspect of the dealings between the parties in regard to Seller,
including the determination of the scope or applicability of this agreement to
arbitrate, shall be determined by arbitration in the County, City and State of
New York, by a single arbitrator. The arbitration shall be administered either
by JAMS pursuant to its Comprehensive Arbitration Rules and Procedures or an
other established arbitration forum that utilizes the services of retired State
court judges, provided that if a forum other than JAMS is to be used, such other
forum is mutually agreed to by the parties and utilizes a retired judge for such
resolution by binding arbitration, if needed; and, a party shall not
unreasonably withhold its consent to such forum. JAMS shall select one
arbitrator knowledgeable

 



 

11

 


--------------------------------------------------------------------------------



 

with respect to the industry of the parties. Each Party shall bear its own
expenses incurred in connection with arbitration and the fees and expenses of
the arbitrator will be shared equally by the Parties involved in the dispute and
advanced by them from time to time as required. The arbitrator selected must be
available to resolve the dispute within thirty (30) days of their appointment.
The Parties covenant that they will each present their case to the arbitrator
within ten (10) days of their appointment and will participate in the
arbitration in good faith including in any fact-finding efforts requested by the
arbitrator. The arbitrator will state the factual and legal basis for the award
in writing. The decision of the arbitrator in any such proceeding will be final
and binding and not subject to judicial review, and final judgment may be
entered upon such an award in a state or federal court located in New York
County, but entry of such judgment will not be required to make such award
effective. Notwithstanding the foregoing, this Section 7(a)(2) shall not
preclude any Party from pursuing a court action for the sole purpose of
obtaining a temporary restraining order, a preliminary injunction or other
injunctive relieves in circumstances in which such relief is permitted under
this Agreement or appropriate; provided, however, that any other relief shall be
pursued through an arbitration proceeding pursuant to this Section 7(a)(2)

 

b.        Counterparts; Signatures by Facsimile. This Agreement may be executed
in one or more counterparts, each of which shall be deemed an original but all
of which shall constitute one and the same agreement and shall become effective
when counterparts have been signed by each party and delivered to the other
party. This Agreement, once executed by a party, may be delivered to the other
party hereto by facsimile transmission of a copy of this Agreement bearing the
signature of the party so delivering this Agreement.

 

c.        Headings. The headings of this Agreement are for convenience of
reference only and shall not form part of, or affect the interpretation of, this
Agreement.

 

d.        Severability. In the event that any provision of this Agreement is
invalid or unenforceable under any applicable statute or rule of law, then such
provision shall be deemed inoperative to the extent that it may conflict
therewith and shall be deemed modified to conform with such statute or rule of
law. Any provision hereof which may prove invalid or unenforceable under any law
shall not affect the validity or enforceability of any other provision hereof.

 

e.        Entire Agreement; Amendments. This Agreement and the instruments
referenced herein contain the entire understanding of the Parties with respect
to the matters covered herein and therein and, except as specifically set forth
herein or therein, neither Seller nor Investor makes any representation,
warranty, covenant or undertaking with respect to such matters. Except as
provided herein, no provision of this Agreement may be waived or amended other
than by an instrument in writing signed by the party to be charged with
enforcement.

 

f.         Notices. Any notices required or permitted to be given under the
terms of this Agreement shall be sent by express mail or delivered personally or
by courier (including a recognized overnight delivery service) and shall be
effective three days after being sent by express mail, or upon receipt, if
delivered personally or by courier (including a recognized overnight delivery
service), in each case addressed to a party. The addresses for such
communications shall be:

 

If to Seller:

Attn.: Dmitry Vilbaum, Chief Executive Officer

Terra Energy & Resource Technologies, Inc.

99 Park Avenue, 16th Floor

New York, NY 10016

Telephone: 212-286-9197

Facsimile: 917-591-5988

 



 

12

 


--------------------------------------------------------------------------------



 

With a copy (which shall not constitute notice) to:

Attn.: Dan Brecher, Esq.

Law Offices of Dan Brecher

99 Park Avenue, 16th Floor

New York, NY 10016

Tel: 212-286-0747

Fax: 212-808-4155

 

If to Investor:

At the address and facsimile number listed on the signature page hereof.

 

With a copy (which shall not constitute notice) to:

Thelen Reid Brown Raysman & Steiner LLP

875 Third Avenue

New York, NY 10022

Attn: David M. Warburg, Esq.

Tel: (212) 603-2214

Fax: (212) 603-2001

 

Each party shall provide notice to the other party of any change in address.

 

g.        Successors and Assigns. This Agreement shall be binding upon and inure
to the benefit of the Parties and their successors and assigns. Neither Seller
nor Investor shall assign this Agreement or any rights or obligations hereunder
without the prior written consent of the other. Notwithstanding the foregoing,
subject to Section 2(f), any Investor may assign its rights hereunder to any
person that purchases Securities in a private transaction from Investor or to
any of its affiliates.

 

h.        Third Party Beneficiaries. This Agreement is intended for the benefit
of the Parties hereto and their respective permitted successors and assigns, and
is not for the benefit of, nor may any provision hereof be enforced by, any
other person.

 

i.         Further Assurances. Each party shall do and perform, or cause to be
done and performed, all such further acts and things, and shall execute and
deliver all such other agreements, certificates, instruments and documents, as
the other party may reasonably request in order to carry out the intent and
accomplish the purposes of this Agreement and the consummation of the
transactions contemplated hereby.

 

j.         No Strict Construction. The language used in this Agreement will be
deemed to be the language chosen by the Parties to express their mutual intent,
and no rules of strict construction will be applied against any party.

 

k.        Survival. The representations, warranties and covenants made by each
of Seller and Investor in this Agreement, the annexes, schedules and exhibits
hereto and in each instrument, agreement and certificate entered into and
delivered by them pursuant to this Agreement, shall survive each of the Closings
and the consummation of the transactions contemplated hereby. In the event of a
breach or violation of any of such representations, warranties or covenants, the
party to whom such representations, warranties or covenants have been made shall
have all rights and remedies for such breach or violation available to it under
the provisions of this Agreement, irrespective of any investigation made by or
on behalf of such party on or prior to the First Closing Date or Second Closing
Date, as the case may be.

 



 

13

 


--------------------------------------------------------------------------------



 

 

l.

Indemnification.

 

(i)        Seller hereby agrees to indemnify and hold harmless Investor and its
officers, directors, partners and members (collectively, the “Investor
Indemnitees”), from and against any and all damages, and agrees to reimburse
Investor Indemnitees for all reasonable out-of-pocket fees and expenses
(including the reasonable fees and expenses of legal counsel), in each case
promptly as incurred by Investor Indemnitees and to the extent arising out of or
in connection with:

 

(A)       any material misrepresentation, omission of fact or breach of any of
its representations or warranties contained in this Agreement; or

 

(B)       any material failure by it to perform in any material respect any of
its covenants, agreements, undertakings or obligations set forth in this
Agreement.

 

(ii)       Investor hereby agrees to indemnify and hold harmless Seller and its
affiliates, and their officers, directors, partners and members (collectively,
the “Seller Indemnitees”), from and against any and all damages, and agrees to
reimburse the Seller Indemnitees for all reasonable out-of-pocket fees and
expenses (including the reasonable fees and expenses of legal counsel), in each
case promptly as incurred by the Seller Indemnitees and to the extent arising
out of or in connection with:

 

(A)       any material misrepresentation, omission of fact or breach of any of
any Investor’s representations or warranties contained in this Agreement; or

 

(B)       any material failure by Investor to perform in any material respect
any of its covenants, agreements, undertakings or obligations set forth in this
Agreement.

 

(iii)       Promptly after receipt by either party hereto seeking
indemnification pursuant to this Section 7(m) (an “Indemnified Party”) of
written notice of any investigation, claim, proceeding or other action in
respect of which indemnification is being sought (each, a “Claim”), the
Indemnified Party promptly shall notify the party from whom indemnification
pursuant to this Section 7(l) is being sought (the “Indemnifying Party”) of the
commencement thereof; but the omission to so notify the Indemnifying Party shall
not relieve it from any liability that it otherwise may have to the Indemnified
Party, except to the extent that the Indemnifying Party is actually prejudiced
by such omission or delay. In connection with any Claim as to which both the
Indemnifying Party and the Indemnified Party are parties, the Indemnifying Party
shall be entitled to assume the defense thereof. Notwithstanding the assumption
of the defense of any Claim by the Indemnifying Party, the Indemnified Party
shall have the right to employ separate legal counsel and to participate in the
defense of such Claim, and the Indemnifying Party shall bear the reasonable
fees, out-of-pocket costs and expenses of such separate legal counsel to the
Indemnified Party if (and only if): (x) the Indemnifying Party shall have agreed
to pay such fees, out-of-pocket costs and expenses, (y) the Indemnified Party
reasonably shall have concluded that representation of the Indemnified Party and
the Indemnifying Party by the same legal counsel would not be appropriate due to
actual or, as reasonably determined by legal counsel to the Indemnified Party,
potentially differing interests between such parties in the conduct of the
defense of such Claim, or if there may be legal defenses available to the
Indemnified Party that are in addition to or disparate from those available to
the Indemnifying Party, or (z) the Indemnifying Party shall have failed to
employ legal counsel reasonably satisfactory to the Indemnified Party within a
reasonable period of time after notice of the commencement of such Claim. If the
Indemnified Party employs separate legal counsel in circumstances other than as
described in clauses (x), (y) or (z) above, the fees, costs and expenses of such
legal counsel shall be borne exclusively by the Indemnified Party. Except as
provided above, the Indemnifying Party shall not, in connection with any Claim
in the same jurisdiction, be liable for the fees and expenses of more than one
firm of legal counsel for the Indemnified Party (together with

 



 

14

 


--------------------------------------------------------------------------------



 

appropriate local counsel). The Indemnifying Party shall not, without the prior
written consent of the Indemnified Party (which consent shall not unreasonably
be withheld), settle or compromise any Claim or consent to the entry of any
judgment that does not include an unconditional release of the Indemnified Party
from all liabilities with respect to such Claim or judgment.

 

[signature page follows]

 



 

15

 


--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the undersigned Investor and Seller have caused this
Agreement to be duly executed as of the date first above written.

 

SELLER:

TERRA ENERGY & RESOURCE TECHNOLOGIES, INC.

 

 

By:

 

Name:

Dmitry Vilbaum

Title:

Director

 

 

 

 

INVESTOR:

ESTERNA LTD.

 

 

By:

 

Name:

Andri Demetriou

Title:

Director

 

 

ADDRESS:

Esterna Ltd.

Riga Feraiou 8, Libra Chambers, off, 22

Limassol, Cyprus

TELEPHONE:

357-25-878260

FACSIMILE:

357-25-878261

 

 

 

16

 


--------------------------------------------------------------------------------



 

EXHIBIT A

 

TERMS OF SERIES A PREFERRED STOCK

 

1.

Designation. This series of Preferred Stock shall be designated "Series A
Preferred Stock."

 

2.

Dividends.

 

(a)        General. The holders of shares of Series A Preferred Stock shall be
entitled to receive dividends on each share of Series A Preferred Stock at the
same rate as the holders of shares of the Company’s common stock. No payments of
dividends or deferred dividends shall be made if the Company is in default of
its senior lending agreement, if any, or if such payment causes an event of
default under the senior lending agreement, if any senior lending agreement is
hereafter made.

 

(b)       Dividends Priority. Unless all dividends shall be declared and paid in
cash in full on all outstanding shares of Series A Preferred Stock, no dividends
shall be declared or paid on, and no assets shall be distributed or set apart
for, any shares of Junior Stock (as defined below) other than distributions of
dividends in shares of the same class and series of Junior Stock to the holders
of Junior Stock in respect of which such distribution is made.

 

(c)        Junior Stock. “Junior Stock” shall mean (i) each class of the
Company’s common stock, par value $.0001 per share (“Common Stock”), and (ii)
each other class or series of the Company’s capital stock, whether common,
preferred or otherwise, the terms of which do not provide that shares of such
class or series shall rank senior to or on a parity with shares of the Series A
Preferred Stock as to distributions of dividends and distributions upon the
liquidation, winding-up and dissolution of the Company.

 

3.        Liquidation Rights. Upon the voluntary or involuntary liquidation,
winding-up or dissolution of the Company, the holders of shares of Series A
Preferred Stock shall be entitled to receive out of the assets of the Company,
for each share of Series A Preferred Stock, cash in an amount equal to the
original issuance price of such share of Series A Preferred Stock (the
"Liquidation Value") plus an amount equal to all accumulated but unpaid
dividends per share (whether or not declared) before any payment or distribution
shall be made on Junior Stock, but after payment of all outstanding indebtedness
and all amounts due on liquidation, dissolution or winding-up in respect of all
preferred stock of the Company which by its terms is senior to the Series A
Preferred Stock. After the payment in cash to the holders of shares of Series A
Preferred Stock of the full preferential amounts set forth above, the holders of
shares of Series A Preferred Stock as such shall have no right or claim to any
of the remaining assets of the Company. If the assets of the Company available
for distribution to the holders of shares of Series A Preferred Stock, upon any
liquidation, dissolution or winding-up of the Company, are insufficient to pay
the full preferential amount to which the holders of Series A Preferred Stock
are entitled, then the holders of Series A Preferred Stock shall share ratably
in such distribution of assets in accordance with the amount that would be
payable on such distribution if the amounts to which the holders of outstanding
shares of Series A Preferred Stock were entitled were paid in full.

 

4.

Conversion Rights.

 

(a)       Conversion, Per Share Conversion Price. Each share of Series A
Preferred Stock shall be convertible, at the option of the holder thereof upon
exercise in accordance with Section 4(b), without the payment of additional
consideration, into one share of the Company's Common Stock (as such amount may
be adjusted from time to time pursuant to Section 5, the "Per Share Conversion
Price"):

 



 


--------------------------------------------------------------------------------



 

(b)        Conversion Procedures. The optional conversion of shares of Series A
Preferred Stock in accordance with Section 4(a) may be effected by a holder of
record thereof by making written demand for such conversion (a "Conversion
Demand") upon the Company at its principal executive offices setting forth
therein: (i) the number of shares to be converted; (ii) the certificate or
certificates representing such shares; and (iii) the proposed date of such
conversion, which shall be a business day not less than 15 nor more than 30 days
after the date of such Conversion Demand (the "Conversion Date"). Within five
days of receipt of the Conversion Demand, the Company shall give written notice
(a "Conversion Notice") to such holder setting forth therein: (i) the address of
the place or places at which the certificate or certificates representing the
shares so to be converted are to be surrendered; and (ii) whether the
certificate or certificates to be surrendered are required to be indorsed for
transfer or accompanied by a duly executed stock power or other appropriate
instrument of assignment and, if so, the form of such indorsement or power or
other instrument of assignment. The Conversion Notice shall be sent by first
class mail, postage prepaid, to such holder at such holder's address as may be
set forth in the Conversion Demand. On or before the Conversion Date, the holder
of Series A Preferred Stock to be converted shall surrender the certificate or
certificates representing such shares, duly indorsed for transfer or accompanied
by a duly executed stock power or other instrument of assignment, if the
Conversion Notice so provides, to the Company at any place set forth in such
notice or, if no such place is so set forth, at the principal executive offices
of the Company. As soon as practicable after the Conversion Date and the
surrender of the certificate or certificates representing such shares, the
Company shall issue and deliver to such holder, or its nominee, a certificate or
certificates for the number of whole shares of Common Stock issuable upon such
conversion in accordance with the provisions hereof. Upon surrender of
certificates of Series A Preferred Stock to be converted in part, the Company
shall issue a balance certificate representing the number of full shares of
Series A Preferred Stock not so converted.

 

(c)       Reservation of Common Stock. The Company shall at all times when any
shares of Series A Preferred Stock shall be outstanding, reserve and keep
available out of its authorized but unissued stock, such number of shares of
Common Stock as shall from time to time be sufficient to effect the conversion
of all outstanding shares of Series A Preferred Stock.

 

(d)       Effect of Conversion. All outstanding shares of Series A Preferred
Stock to be converted pursuant to the Conversion Notice shall, on the Conversion
Date, be converted into Common Stock for all purposes, notwithstanding the
failure of the holder thereof to surrender any certificate representing such
shares on or prior to such date. On and after the Conversion Date, (i) no such
share of Series A Preferred Stock shall be deemed to be outstanding or be
transferable on the books of the Company or the stock transfer agent, if any,
for the Series A Preferred Stock, and (ii) the holder of such shares, as such,
shall not be entitled to receive any dividends or other distributions, to
receive notices or to vote such shares or to exercise or to enjoy any other
powers, preferences or rights in respect thereof, other than the right, upon
surrender of the certificate or certificates representing such shares, to
receive a certificate or certificates for the number of shares of Common Stock
into which such shares shall have been converted. On the Conversion Date, all
such shares shall be retired and canceled and shall not be reissued.

 

(e)       Upon conversion, exchange or other transaction with the Company of
more than 50% of the originally issued Series A Preferred Stock, such that less
than 50% of the originally issued Series A Preferred Stock becomes outstanding
at any time, the remaining outstanding Series A Preferred Stock shall
automatically convert at the rate set forth in Section 4(a), without any further
act required of the holder of such preferred stock.

 



 

 


--------------------------------------------------------------------------------



 

 

5.

Adjustment of Per Share Conversion Price.

 

(a)       Adjustment in the Event of Stock Splits, Dividends, Subdivisions, Etc.
In case the Company, at any time or from time to time after the date hereof,
shall increase the number of Fully Diluted Shares of Common Stock (as defined
below) by virtue of or in connection with:

 

(i)

any dividend on the Common Stock; or

 

(ii)        any stock split or other subdivision of the outstanding shares of
Common Stock into a greater number of shares of Common Stock (by
reclassification other than by payment of a dividend in Common Stock);

 

then the Per Share Conversion Price shall be adjusted, concurrently with such
increase, to a Per Share Conversion Price that would entitle the holder of such
share to receive on conversion thereof the same percentage of the Fully Diluted
Shares of Common Stock that such holder would have received on conversion
thereof immediately prior to such increase.

 

(b)        Adjustments for Combinations, etc. If the outstanding shares of
Common Stock shall be combined or consolidated, by reclassification or
otherwise, into a lesser number of shares of Common Stock (including, without
limitation, pursuant to a reverse stock split), the Per Share Conversion Price
in effect immediately prior to such combination or consolidation shall,
concurrently with the effectiveness of such combination or consolidation, be
proportionately increased.

 

(c)        "Fully Diluted Shares of Common Stock". The term "Fully Diluted
Shares of Common Stock" means the number of shares of Common Stock after giving
effect to the issuance of the shares of Common Stock issuable in respect of the
Series A Preferred Stock upon conversion thereof and all shares of Common Stock
issuable in respect of any and all other shares, warrants, options and other
securities that are convertible, exchangeable or exercisable for shares of
Common Stock.

 

6.

Changes in Capital Stock.

 

(a)        In case at any time the Company shall be a party to any transaction
(including, without limitation, a merger, consolidation, sale of all or
substantially all of the Company's assets, liquidation or recapitalization) in
which previously outstanding Common Stock shall be changed into or exchanged for
different securities of the Company (other than by subdivision of its
outstanding shares of Common Stock by reason of which an adjustment to the Per
Share Conversion Price is made under Section 5(a)) or Common Stock or other
securities of another corporation or interests in a noncorporate entity or other
property (including cash) or any combination of any of the foregoing (each such
transaction being hereinafter referred to as the "Transaction"), then, as a
condition to the consummation of the Transaction, lawful and adequate provisions
shall be made so that each holder of a share of Series A Preferred Stock, upon
the conversion thereof, at any time on or after the consummation of the
Transaction, shall be entitled to receive, and such shares of Series A Preferred
Stock shall thereafter represent the right to receive, in lieu of the Common
Stock or other securities issuable upon such exercise prior to such
consummation, the highest amount of securities, cash or other property to which
such holder would actually have been entitled as a shareholder upon the
consummation of the Transaction if such holder had converted those shares of
Series A Preferred Stock immediately prior thereto.

 

(b)        Notwithstanding anything contained herein to the contrary, the
Company shall not effect any Transaction unless prior to the consummation
thereof each corporation or entity (other than the Company) that may be required
to deliver any securities, cash or other property upon the conversion of shares
of Series A Preferred Stock as provided herein shall assume, by written
instrument delivered to,

 



 

 


--------------------------------------------------------------------------------



 

and reasonably satisfactory to, the holders of a majority of the outstanding
shares of Series A Preferred Stock, the obligation to deliver to such holder
such securities, cash or other property as to which, in accordance with the
foregoing provisions, such holder may be entitled, and such corporation or
entity shall have similarly delivered to the holder of the shares of Series A
Preferred Stock an opinion of counsel for such corporation or entity,
satisfactory to the holders, which opinion shall state that the shares of Series
A Preferred Stock and the provisions of this certificate of designation,
including, without limitation, the conversion provisions, shall thereafter
continue in full force and effect and shall be enforceable against the Company
and such corporation or entity in accordance with the terms hereof and thereof,
together with such other matters as such holder may reasonably request.

 

7.        Report or Certificate as to Adjustments. In each case of any
adjustment or readjustment in the shares of Common Stock (or other securities)
issuable upon the conversion of a share of Series A Preferred Stock, the Company
at its expense will promptly deliver a certificate of the Chief Financial
Officer showing in reasonable detail the computation of such adjustment or
readjustment in accordance with the terms of this certificate of designation.
The Company shall also cause independent certified public accountants of
recognized national standing (which shall be deemed to include the regular
auditors of the Company) selected by the Company to verify such computation and
prepare a report setting forth such adjustment or readjustment and showing in
detail the method of calculation thereof and the facts upon which such
adjustment or readjustment is based. The Company will forthwith (and in any
event not later than 30 days following the occurrence of the event requiring
such adjustment) furnish a copy of each such report to each holder, and will,
upon the written request at any time of a holder, furnish to such holder a like
report setting forth the Per Share Conversion Price at the time in effect and
showing how it was calculated. The Company will also keep copies of all such
reports at its principal office and will cause the same to be available for
inspection at such office during normal business hours by each holder or any
prospective purchaser of shares of Series A Preferred Stock designated by the
holder thereof.

 

8.

Notices of Corporate Action. In the event of:

 

(i)        any taking by the Company of a record of the holders of any class of
securities for the purpose of determining the holders thereof who are entitled
to receive any dividend or other distribution, or any right to subscribe for,
purchase or otherwise acquire any shares of stock of any class or any other
securities or property, or to receive any other right; or

 

(ii)        any capital reorganization of the Company, any reclassification or
recapitalization of the capital stock of the Company, any consolidation or
merger involving the Company and any other person or any transfer of all or
substantially all the assets of the Company to any other person; or

 

(iii)

any voluntary or involuntary dissolution, liquidation or winding-up of the
Company; or

 

(iv)       any plan or proposal by the Company to register shares of the Common
Stock with the Securities and Exchange Commission;

 

the Company will deliver to the holder a notice specifying (x) the date or
expected date on which any such record is to be taken for the purpose of such
dividend, distribution or right, and the amount and character of such dividend,
distribution or right, (y) the date or expected date on which any such
reorganization, reclassification, recapitalization, consolidation, merger,
transfer, dissolution, liquidation or winding-up is to take place and the time,
if any such time is to be fixed, as of which the holders of record of Common
Stock (or other securities) shall be entitled to exchange their shares of Common
Stock (or other securities) for the securities or other property deliverable
upon such reorganization,

 



 

 


--------------------------------------------------------------------------------



 

reclassification, recapitalization, consolidation, merger, transfer,
dissolution, liquidation or winding-up or (z) the date or expected date of the
filing of the initial registration statement with respect to such shares of
Common Stock. Such notice shall be furnished at least 30 days prior to the date
therein specified; provided, however, if such date is prior to a public
announcement relating to the events set forth and on such date the Company is
either bound by an agreement with a third party of confidentiality with respect
to the corporate action the subject of this Section 8, or the Company's
securities are traded or quoted on any recognized national securities exchange
or quotation system, then such notice shall be provided to each holder of a
share of Series A Preferred Stock simultaneously with the notice provided to the
Company's stockholders.

 

6.

VOTING RIGHTS. THE HOLDERS OF SHARES OF SERIES A PREFERRED STOCK SHALL BE
ENTITLED TO NOTICE OF ALL STOCKHOLDER MEETINGS IN ACCORDANCE WITH THE COMPANY’S
BYLAWS, AND EXCEPT AS OTHERWISE REQUIRED BY APPLICABLE LAW, THE HOLDERS OF THE
SERIES A PREFERRED STOCK SHALL BE ENTITLED TO VOTE ON ALL MATTERS SUBMITTED TO
OR REQUIRED TO BE SUBMITTED TO THE STOCKHOLDERS FOR A VOTE, TOGETHER WITH THE
HOLDERS OF THE COMMON STOCK VOTING TOGETHER AS A SINGLE CLASS WITH EACH SHARE OF
COMMON STOCK ENTITLED TO ONE VOTE PER SHARE AND EACH SHARE OF SERIES A PREFERRED
STOCK ENTITLED TO THREE VOTES FOR EACH SHARE OF COMMON STOCK ISSUABLE UPON
CONVERSION OF THE SERIES A PREFERRED STOCK AS OF THE RECORD DATE OF SUCH VOTE.

 

For so long as at least 50% of the Series A Preferred Stock originally issued
pursuant to the Securities Purchase Agreement dated as of December 27, 2007 by
and between the Company and Esterna Ltd., remain outstanding, the holders of the
outstanding Series A Preferred Stock shall have the exclusive right to elect a
majority of the Company’s board of directors. Such directors may only be removed
and may be removed from time to time by the holders of the Series A Preferred
Stock.

 

Except as required by law, the holders of the Series A Preferred Stock will be
entitled to vote on an as-converted basis on all matters in which the holders of
Common Stock are entitled to vote, including the election of directors.

 

10.       Consents Required of the holders of Series A Preferred Stock. In
addition to the voting rights described in Section 9, for so long as at least
50% of the aggregate number of originally-issued shares of Series A Preferred
Stock remain outstanding, consent of the holders of at least 66 2/3 % of then
outstanding shares of the Series A Preferred Stock voting together as a class
shall be required for: (i) any action that creates any new class or series of
equity securities or any other security convertible into equity securities
ranking on par with the Series A Preferred Stock with respect to redemption,
voting, dividends, or upon liquidation, (ii) the amendment, alteration or repeal
of any provision of the Articles of Incorporation or the Bylaws of the Company
so as adversely to affect the relative rights, preferences, qualifications,
limitations or restrictions of the Series A Preferred Stock, (iii) the
declaration or payment of any dividend or distribution on any securities of the
Company other than the Series A Preferred Stock pursuant to and in accordance
with the provisions of this Certificate of Designation for the Series A
Preferred Stock, or the authorization of the repurchase of any securities of the
Company, (iv) the approval of any event described under Section 3 "Liquidation
Preferences" above, (v) the carrying on by the Company of any business other
than the business of the Company similar to the business conducted by the
Company or any affiliate to date, (vi) the creation (through reclassification,
issuance or otherwise) any shares of preferred stock (regardless of rights,
privileges, powers or preferences; (vii) the issuance of any additional shares
of preferred stock other than the shares of Series A Preferred Stock sold
pursuant to the Securities Purchase Agreement; (viii) the merger or
consolidation into or with any other entity (other than a merger or
consolidation where the Company is the survivor or continuing corporation of
such merger or consolidation and the Company’s stockholders as constituted
immediately prior to such merger or consolidation will, immediately after such
merger or consolidation hold a majority of the voting power of the Company),
sell all or substantially all of the Company’s assets or effect a liquidation of
the assets of the Company; (ix) the entering into, directly or indirectly, or
permitting of any Subsidiary to enter into,



 

 


--------------------------------------------------------------------------------



 

directly or indirectly, any debt or lease transaction where the aggregate value
of any such transaction exceeds $1 million; (x) changing the size of, or
election procedure of, the Company’s Board of Directors; (xi) increasing the
number of shares reserved under any plan adopted by the Company for issuance of
equity to employees, non-employee directors and consultants; (xii) entering into
or permitting any sale, transfer, assignment, conveyance, lease or other
disposition or any series of related dispositions of any assets, business or
operations of the Company or any of its Subsidiaries, where the value of the
assets, business or operations so disposed during the immediately preceding 12
months exceeds the lesser of (A) $1 million or (B) 10% of the Company's total
consolidated assets; provided, however, that such restriction shall not apply to
inventory sales and other sales in the ordinary course of business; (xiii)
entering into or permitting any Subsidiary to enter into, any transaction,
including, without limitation, any purchase, sale, lease or exchange of
property, the rendering of any service or the payment of any management,
advisory or similar fees, with any affiliates, directors, officers, employees or
stockholders of the Company or any Subsidiary where the aggregate value of any
such transaction exceeds $25,000; (xiv) entering into or permitting any sale,
transfer, encumbrance, other disposition or any series of related dispositions
of any key technology or intangible, license or otherwise transfer the rights to
technology or Intangibles necessary or material to its operations; (xv) hiring,
terminating or replacing the Company’s Chief Executive Officer, Chief Technology
Officer, Chief Financial Officer or President or any person performing functions
equivalent to those of such offices; or (xvi) engaging in any transaction that
is material or could reasonably be expected to be a material matter to the
assets or operations of the Company.

Notwithstanding anything to the contrary contained in this certificate, the
Board from time to time without a vote of the holders of the shares of Series A
Preferred Stock, may increase/decrease the number of shares of Common Stock
outstanding pursuant to stock splits or combinations affecting all then
outstanding shares of Common Stock, subject to shareholder approval of the
holders of the Common Stock, if required under applicable law.

 

11.       Restrictions on Transfer. Each certificate representing shares of
Series A Preferred Stock and each certificate representing shares of Common
Stock issuable upon conversion of any shares of Series A Preferred Stock shall
be stamped or otherwise imprinted with a legend in substantially the following
form:

 

"THE SHARES REPRESENTED BY THIS CERTIFICATE AND ANY SHARES ACQUIRED UPON THE
CONVERSION OF THE SHARES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933 AND MAY NOT BE TRANSFERRED IN THE ABSENCE OF SUCH
REGISTRATION OR AN EXEMPTION THEREFROM UNDER SUCH ACT, EXCEPT UNDER
CIRCUMSTANCES WHERE NEITHER SUCH REGISTRATION NOR SUCH AN EXEMPTION IS REQUIRED
BY LAW."

 

12.       Severability of Provisions. Whenever possible, each provision hereof
shall be interpreted in a manner as to be effective and valid under applicable
law, but if any provision hereof is held to be prohibited by or invalid under
applicable law, such provision shall be ineffective only to the extent of such
prohibition or invalidity, without invalidating or otherwise adversely affecting
the remaining provisions hereof. If a court of competent jurisdiction should
determine that a provision hereof would be valid or enforceable if a period of
time were extended or shortened or a particular percentage were increased or
decreased, then such court may make such change as shall be necessary to render
the provision in question effective and valid under applicable law.

 



 

 


--------------------------------------------------------------------------------



 

EXHIBIT B

 

[FORM OF WARRANT]

 

THIS WARRANT, AND THE SHARES ISSUABLE UPON THE EXERCISE OF THIS WARRANT, HAVE
NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED. EXCEPT AS
OTHERWISE SET FORTH HEREIN, OR IN THE SECURITIES PURCHASE AGREEMENT PURSUANT TO
WHICH THIS WARRANT IS ISSUED, NEITHER THIS WARRANT NOR ANY OF SUCH SHARES MAY BE
SOLD, PLEDGED, TRANSFERRED, ASSIGNED, ENCUMBERED OR OTHERWISE DISPOSED OF IN THE
ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT FOR SUCH SECURITIES UNDER SAID
ACT OR, AN OPINION OF COUNSEL, IN FORM, SUBSTANCE AND SCOPE, CUSTOMARY FOR
OPINIONS OF COUNSEL IN COMPARABLE TRANSACTIONS, THAT REGISTRATION IS NOT
REQUIRED UNDER SUCH ACT OR UNLESS SOLD PURSUANT TO RULE 144 UNDER SUCH ACT.

 

TERRA ENERGY & RESOURCE TECHNOLOGIES, INC.

 

Preferred Stock Purchase Warrant

Right to Purchase [20,000,000] Shares of Preferred Stock

Issue Date:

[December ____, 2007]

 

Expiration Date:

[December ____, 2009]

 

Exercise Price:

As set forth in Section 3 below

 

Warrant No. [_________]

 

THIS CERTIFIES THAT, for value received, pursuant to that certain Securities
Purchase Agreement dated as of December 27, 2007 (the “Securities Purchase
Agreement”) by Terra Energy & Resource Technologies, Inc., a Delaware
corporation (the “Company”) and the Holder herein specified, ESTERNA LTD. (the
“Holder”), is entitled, upon the terms and subject to the conditions hereinafter
set forth, at any time on or after the above-specified Issue Date and at or
prior to the close of business (5 pm EST) on the above-specified Expiration
Date, but not thereafter, to subscribe for and purchase from the Company, up to
[20,000,000] fully paid and nonassessable shares of the Company’s Series A
Preferred Stock, par value $0.0001 per share (the “Preferred Stock”) at the
Exercise Price (as defined in Section 3 below). In the event of any conflict
between the terms of this Warrant and the Securities Purchase Agreement pursuant
to which this Warrant is issued, this Warrant shall control. Capitalized terms
used and not otherwise defined herein shall have the meanings set forth for such
terms in the Securities Purchase Agreement.

 

1.        Title to Warrant. Prior to the Expiration Date and subject to
compliance with applicable laws, this Warrant and all rights hereunder are
transferable, in whole or in part, at the office or agency of the Company by the
holder hereof in person or by duly authorized attorney, upon surrender of this
Warrant together with the Assignment Form annexed hereto, properly endorsed.

 

2.        Authorization of Shares. The Company covenants that all shares of
Preferred Stock which may be issued upon the exercise of rights represented by
this Warrant will, upon exercise of the rights represented by this Warrant, be
duly authorized, validly issued, fully paid and nonassessable and free from all
taxes, Liens and charges in respect of the issue thereof (other than taxes in
respect of any transfer occurring contemporaneously with such issue).

 



 

 


--------------------------------------------------------------------------------



 

 

3.

Exercise of Warrant.

 

(a)       The initial “Exercise Price” for the Warrant shall initially be $.25
per share for a period of one year from the Issue Date, through [December __,
2008]. Thereafter, the “Exercise Price” for the Warrant shall be $.30 per share
until the Expiration Date.

 

(b)

The Warrant shall be exercised in tranches of at least 1,000,000 shares each.

 

(c)       The Holder shall not, in the thirty (30) trading day period preceding
the exercise of any portion of this Warrant, sell or short sell the Common Stock
or the Preferred Stock of the Company, or otherwise engage in any transaction
that would in any way negatively affect the trading price of the Common Stock or
the Preferred Stock of the Company.

 

(c)       Except as provided in this Section 3 and Section 4 herein, exercise of
the purchase rights represented by this Warrant may be made at any time or times
on or after the Issue Date, and before the close of business on the Expiration
Date by the surrender of this Warrant and the Notice of Exercise Form annexed
hereto, duly executed, at the office of the Company (or such other office or
agency of the Company as it may designate by notice in writing to the registered
holder hereof at the address of such holder appearing on the books of the
Company) and upon payment of the Exercise Price of the shares thereby purchased
by wire transfer or cashier’s check drawn on a United States bank, the holder of
this Warrant shall be entitled to receive a certificate for the number of shares
of Preferred Stock so purchased. Certificates for shares purchased hereunder
shall be delivered to the Holder hereof within three (3) Trading Days after the
date on which this Warrant shall have been exercised as aforesaid. This Warrant
shall be deemed to have been exercised and such certificate or certificates
shall be deemed to have been issued, and the Holder or any other person so
designated to be named therein shall be deemed to have become a holder of record
of such shares for all purposes, as of the date this Warrant has been exercised
by payment to, and receipt thereof by, the Company of the Exercise Price and, to
the extent applicable in cases of issuances to designees of the named Holder of
this Warrant, any transfer-tax reimbursements provided for under the proviso in
Section 6 hereof. If this Warrant shall have been exercised in part, the Company
shall, at the time of delivery of the certificate or certificates representing
Warrant Shares, deliver to Holder a new Warrant evidencing the rights of Holder
to purchase the unpurchased shares of Preferred Stock called for by this
Warrant, which new warrant shall in all other respects be identical with this
Warrant.

 

4.        No Fractional Shares or Scrip. No fractional shares or scrip
representing fractional shares shall be issued upon the exercise of this
Warrant. As to any fraction of a share which Holder would otherwise be entitled
to purchase upon such exercise, the Company shall pay a cash adjustment in
respect of such final fraction in an amount equal to the Exercise Price.

 

5.        Registration Rights. The Holder of this Warrant is entitled to the
benefit of certain registration rights as set forth in the Securities Purchase
Agreement with respect to shares of Common Stock underlying the Preferred Stock
as and when actually issued to and purchased by such Holder pursuant to
exercises of this Warrant duly completed in accordance with the terms and
conditions hereof.

 

6.        Charges, Taxes and Expenses. Issuance of certificates for shares of
Preferred Stock upon the exercise of this Warrant shall be made without charge
to the Holder hereof for any issue or transfer tax or other incidental expense
in respect of the issuance of such certificate, all of which taxes and expenses
shall be paid by the Company, and such certificates shall be issued in the name
of the Holder of this Warrant, or in such name or names as may be directed by
the holder of this Warrant; provided, however, that in the event certificates
for shares of Preferred Stock are to be issued in a name other than the name of
the Holder of this Warrant, this Warrant when surrendered for exercise shall be
accompanied

 



 

 


--------------------------------------------------------------------------------



 

by the Assignment Form attached hereto, duly executed by the Holder hereof; and
the Company may require, as a condition thereto, the payment of a sum sufficient
to reimburse it for any transfer tax incidental thereto.

 

7.        Closing of Books. The Company will not close its shareholder books or
records in any manner which prevents the timely exercise of this Warrant.

 

8.

Transfer, Division and Combination.

 

(a)       Subject to compliance with any applicable securities laws and the
Securities Purchase Agreement and exhibits thereto, transfer of this Warrant and
all rights hereunder, in whole or in part, shall be registered on the books of
the Company to be maintained for such purpose, upon surrender of this Warrant at
the principal office of the Company, together with a written assignment of this
Warrant substantially in the form attached hereto duly executed by Holder or its
agent or attorney and funds sufficient to pay any transfer taxes payable upon
the making of such transfer. Upon such surrender and, if required, such payment,
the Company shall execute and deliver a new warrant or warrants in the name of
the assignee or assignees and in the denomination or denominations specified in
such instrument of assignment, and shall issue to the assignor a new warrant
evidencing the portion of this Warrant not so assigned, and this Warrant shall
promptly be cancelled. This Warrant, if properly assigned, may be exercised by a
new holder for the purchase of shares of Preferred Stock without having a new
warrant issued.

 

(b)       This Warrant may be divided or combined with other Warrants upon
presentation hereof at the aforesaid office of the Company, together with a
written notice specifying the names and denominations in which new Warrants are
to be issued, signed by Holder or its agent or attorney. Subject to compliance
with Section 8(a), as to any transfer which may be involved in such division or
combination, the Company shall execute and deliver a new Warrant or Warrants in
exchange for the Warrant or Warrants to be divided or combined in accordance
with such notice.

 

(c)       The Company shall prepare, issue and deliver at its own expense (other
than transfer taxes) the new Warrant or Warrants under this Section 8.

 

(d)       The Company agrees to maintain, at its aforesaid office, books for the
registration, and the registration of transfer, of the Warrants.

 

9.        No Rights as Shareholder until Exercise. This Warrant does not entitle
the Holder hereof to any voting rights or other rights as a shareholder of the
Company prior to the exercise pursuant to Section 3 hereof. Upon the surrender
of this Warrant and the payment of the aggregate Exercise Price for the
tranche(s) of Warrant Shares being exercised, the Warrant Shares so purchased
shall be deemed issued to such Holder as the record owner of such shares as of
the close of business on the later of the date of such surrender or payment.

 

10.       Loss, Theft, Destruction or Mutilation of Warrant. The Company
covenants that upon receipt by the Company of evidence reasonably satisfactory
to it of the loss, theft, destruction or mutilation of this Warrant certificate
or any stock certificate relating to the Warrant Shares, and in case of loss,
theft or destruction, of indemnity or security reasonably satisfactory to it
(which shall not include the posting of any bond), and upon surrender and
cancellation of such Warrant or stock certificate, if mutilated, the Company
will make and deliver a new warrant or stock certificate of like tenor and dated
as of such cancellation, in lieu of such Warrant or stock certificate.

 



 

 


--------------------------------------------------------------------------------



 

11.       Saturdays, Sundays, Holidays, etc. If the last or appointed day for
the taking of any action or the expiration of any right required or granted
herein shall be a Saturday, Sunday or a legal holiday, then such action may be
taken or such right may be exercised on the next succeeding day not a Saturday,
Sunday or legal holiday.

 

12.

Adjustments of Exercise Price and Number of Warrant Shares.

 

(a)       Stock Splits, etc. The number and kind of securities purchasable upon
the exercise of this Warrant and the Exercise Price shall be subject to
adjustment from time to time upon the happening of any of the following. In the
event that the Company shall (i) pay a dividend in shares of Preferred Stock or
make a distribution in shares of Preferred Stock to holders of its outstanding
Preferred Stock, (ii) subdivide its outstanding shares of Preferred Stock into a
greater number of shares of Preferred Stock, (iii) combine its outstanding
shares of Preferred Stock into a smaller number of shares of Preferred Stock,
(iv) issue any shares of its capital stock in a reclassification of the
Preferred Stock, or (v) otherwise transacts a similar adjustment to its class of
Preferred Stock, then the number of Warrant Shares purchasable upon exercise of
this Warrant and the Exercise Price immediately prior thereto shall be adjusted
so that the holder of this Warrant shall be entitled to receive the kind and
number of Warrant Shares or other securities of the Company which the holder
would have owned or have been entitled to receive had such Warrant been
exercised in advance thereof. Upon each such adjustment of the kind and number
of Warrant Shares or other securities of the Company which are purchasable
hereunder, the holder of this Warrant shall thereafter be entitled to purchase
the number of Warrant Shares or other securities resulting from such adjustment
at an Exercise Price per Warrant Share or other security obtained by multiplying
the Exercise Price in effect immediately prior to such adjustment by the number
of Warrant Shares purchasable pursuant hereto immediately prior to such
adjustment and dividing by the number of Warrant Shares or other securities of
the Company resulting from such adjustment. An adjustment made pursuant to this
paragraph shall become effective immediately after the effective date of such
event retroactive to the record date, if any, for such event.

 

(b)       Reorganization, Reclassification, Merger, Consolidation or Disposition
of Assets. In case the Company shall reorganize its capital, reclassify its
capital stock, consolidate or merge with or into another corporation (where the
Company is not the surviving corporation or where there is a change in or
distribution with respect to the Preferred Stock of the Company), or sell,
transfer or otherwise dispose of all or substantially all its property, assets
or business to another corporation and, pursuant to the terms of such
reorganization, reclassification, merger, consolidation or disposition of
assets, shares of Preferred Stock of the successor or acquiring corporation, or
any cash, shares of stock or other securities or property of any nature
whatsoever (including warrants or other subscription or purchase rights) in
addition to or in lieu of Preferred Stock of the successor or acquiring
corporation (“Other Property”), are to be received by or distributed to the
holders of Preferred Stock of the Company, then the Holder shall have the right
thereafter to receive, upon exercise of this Warrant, the number of shares of
Preferred Stock of the successor or acquiring corporation or of the Company, if
it is the surviving corporation, and Other Property receivable upon or as a
result of such reorganization, reclassification, merger, consolidation or
disposition of assets by a holder of the number of shares of Preferred Stock for
which this Warrant is exercisable immediately prior to such event. In case of
any such reorganization, reclassification, merger, consolidation or disposition
of assets, the successor or acquiring corporation (if other than the Company)
shall expressly assume the due and punctual observance and performance of each
and every covenant and condition of this Warrant to be performed and observed by
the Company and all the obligations and liabilities hereunder, subject to such
modifications as may be deemed appropriate (as determined in good faith by
resolution of the Board of Directors of the Company) in order to provide for
adjustments of shares of Preferred Stock for which this Warrant is exercisable
which shall be as nearly equivalent as practicable to the adjustments provided
for in this Section 12. For purposes of this Section 12, “Preferred Stock of the
successor or acquiring corporation” shall include voting stock of such
corporation of any

 



 

 


--------------------------------------------------------------------------------



 

class which is not preferred as to dividends or assets over any other class of
stock of such corporation and which is not subject to redemption and shall also
include any evidences of indebtedness, shares of stock or other securities which
are exercisable into or exchangeable for any such stock, either immediately or
upon the arrival of a specified date or the happening of a specified event and
any warrants or other rights to subscribe for or purchase any such stock. The
foregoing provisions of this Section 12 shall similarly apply to successive
reorganizations, reclassifications, mergers, consolidations or disposition of
assets.

 

(c)       Adjustment for Spin Off. If, for any reason, prior to the exercise of
this Warrant in full, the Company spins off or otherwise divests itself of a
part of its business or operations or disposes all or a part of its assets in a
transaction (the “Spin Off”) in which the Company does not receive compensation
for such business, operations or assets, but causes securities of another entity
(the “Spin Off Securities”) to be issued to security holders of the Company,
then

 

(A)       the Company shall cause (i) to be reserved Spin Off Securities equal
to the number thereof which would have been issued to the Holder had all of the
Holder’s unexercised Warrants outstanding on the record date (the “Record Date”)
for determining the amount and number of Spin Off Securities to be issued to
security holders of the Company (the “Outstanding Warrants”) been exercised as
of the close of business on the trading day immediately before the Record Date
(the “Reserved Spin Off Shares”), and (ii) to be issued to the Holder on the
exercise of all or any of the Outstanding Warrants, such amount of the Reserved
Spin Off Shares equal to (x) the Reserved Spin Off Shares multiplied by (y) a
fraction, of which (I) the numerator is the amount of the Outstanding Warrants
then being exercised, and (II) the denominator is the amount of the Outstanding
Warrants; and

 

(B)       the Exercise Price on the Outstanding Warrants shall be adjusted
immediately after consummation of the Spin Off by multiplying the Exercise Price
by a fraction (if, but only if, such fraction is less than 1.0), the numerator
of which is the average Closing Bid Price of the Common Stock underlying the
Preferred Stock for the five (5) trading days immediately following the fifth
trading day after the Record Date, and the denominator of which is the average
Closing Bid Price of the Common Stock underlying the Preferred Stock on the five
(5) trading days immediately preceding the Record Date; and such adjusted
Exercise Price shall be deemed to be the Exercise Price with respect to the
Outstanding Warrants after the Record Date.

 

13.       Voluntary Adjustment by the Company. The Company may at any time
during the term of this Warrant, reduce the then current Exercise Price to any
amount and for any period of time deemed appropriate by the Board of Directors
of the Company. For the avoidance of doubt, the Company may not move up the
Expiration Date of this Warrant.

 

14.       Notice of Adjustment. Whenever the number of Warrant Shares or number
or kind of securities or other property purchasable upon the exercise of this
Warrant or the Exercise Price is adjusted, as herein provided, the Company shall
promptly send notice to the holder of this Warrant notice of such adjustment or
adjustments setting forth the number of Warrant Shares (and other securities or
property) purchasable upon the exercise of this Warrant and the Exercise Price
of such Warrant Shares (and other securities or property) after such adjustment,
setting forth a brief statement of the facts requiring such adjustment and
setting forth the computation by which such adjustment was made. Such notice, in
the absence of manifest error, shall be conclusive evidence of the correctness
of such adjustment.

 

15.

[INTENTIONALLY OMITTED].

 



 

 


--------------------------------------------------------------------------------



 

 

16.

Notice of Corporate Action. If at any time:

 

(a)       the Company shall take a record of the holders of its Common Stock
and/or Preferred Stock for the purpose of entitling them to receive a dividend
or other distribution, or any right to subscribe for or purchase any evidences
of its indebtedness, any shares of stock of any class or any other securities or
property, or to receive any other right, or

 

(b)       there shall be any capital reorganization of the Company, any
reclassification or recapitalization of the capital stock of the Company or any
consolidation or merger of the Company with, or any sale, transfer or other
disposition of all or substantially all the property, assets or business of the
Company to, another corporation or,

 

(c)       there shall be a voluntary or involuntary dissolution, liquidation or
winding up of the Company; then, in any one or more of such cases, the Company
shall give to the Holder (i) at least 30 days’ prior written notice of the date
on which a record date shall be selected for such dividend, distribution or
right or for determining rights to vote in respect of any such reorganization,
reclassification, merger, consolidation, sale, transfer, disposition,
liquidation or winding up, and (ii) in the case of any such reorganization,
reclassification, merger, consolidation, sale, transfer, disposition,
dissolution, liquidation or winding up, at least 30 days’ prior written notice
of the date when the same shall take place. Such notice in accordance with the
foregoing clause also shall specify (i) the date on which any such record is to
be taken for the purpose of such dividend, distribution or right, the date on
which the holders of Preferred Stock shall be entitled to any such dividend,
distribution or right, and the amount and character thereof, and (ii) the date
on which any such reorganization, reclassification, merger, consolidation, sale,
transfer, disposition, dissolution, liquidation or winding up is to take place
and the time, if any such time is to be fixed, as of which the holders of
Preferred Stock shall be entitled to exchange their shares of Preferred Stock
for securities or other property deliverable upon such disposition, dissolution,
liquidation or winding up. Each such written notice shall be sufficiently given
if addressed to the Holder at the last address of the Holder appearing on the
books of the Company and delivered in accordance with Section 18(d).

 

17.       Authorized Shares. The Company covenants that during the period the
Warrant is outstanding, it will reserve from its authorized and unissued
Preferred Stock a sufficient number of shares to provide for the issuance of the
Warrant Shares upon the exercise of any purchase rights under this Warrant. The
Company further covenants that its issuance of this Warrant shall constitute
full authority to its officers who are charged with the duty of executing stock
certificates to execute and issue the necessary certificates for the Warrant
Shares upon the exercise of the purchase rights under this Warrant. The Company
will take all such reasonable action as may be necessary to assure that such
Warrant Shares may be issued as provided herein without violation of any
applicable law or regulation, or of any requirements of the OTCBB or other
market upon which the Preferred Stock may be listed.

 

The Company shall not by any action, including, without limitation, amending its
certificate of incorporation or through any reorganization, transfer of assets,
consolidation, merger, dissolution, issue or sale of securities or any other
voluntary action, avoid or seek to avoid the observance or performance of any of
the terms of this Warrant, but will at all times in good faith assist in the
carrying out of all such terms and in the taking of all such actions as may be
necessary or appropriate to protect the rights of the Holder against impairment.
Without limiting the generality of the foregoing, the Company will (a) take all
such action as may be necessary or appropriate in order that the Company may
validly and legally issue fully paid and nonassessable shares of Preferred Stock
upon the exercise of this Warrant, and (b) use its best efforts to obtain all
such authorizations, exemptions or consents from any public regulatory body
having jurisdiction thereof as may be necessary to enable the Company to perform
its obligations under this Warrant.

 



 

 


--------------------------------------------------------------------------------



 

 

18.

Miscellaneous.

 

(a)       Governing Law. This Warrant shall be governed by the laws of the State
of New York without regard to its conflict of law principles, in accordance with
the provisions of Section 7(a) of the Securities Purchase Agreement.

 

(b)       Restrictions. The holder hereof acknowledges that the Warrant Shares
acquired upon the exercise of this Warrant, if not registered, will have
restrictions upon resale imposed by state and federal securities laws as
referenced in the Securities Purchase Agreement.

 

(c) Nonwaiver and Expenses. No course of dealing or any delay or failure to
exercise any right hereunder on the part of the Holder shall operate as a waiver
of such right or otherwise prejudice the Holder’s rights, powers or remedies,
notwithstanding all rights hereunder terminate on the Expiration Date. If the
Company fails to comply with any provision of this Warrant, the Company shall
pay to the Holder such amounts as shall be sufficient to cover any costs and
expenses including, but not limited to, reasonable attorneys’ fees, including
those of appellate proceedings, incurred by the Holder in collecting any amounts
due pursuant hereto or in otherwise enforcing any of its rights, powers or
remedies hereunder.

 

(d)       Notices. Any notice, request or other document required or permitted
to be given or delivered to the Holder hereof by the Company shall be delivered
in accordance with the notice provisions of the Securities Purchase Agreement.

 

(e)       Limitation of Liability. No provision hereof, in the absence of
affirmative action by the Holder to purchase shares of Preferred Stock, and no
enumeration herein of the rights or privileges of the Holder hereof, shall give
rise to any liability of the Holder for the purchase price of any Preferred
Stock or as a stockholder of the Company, whether such liability is asserted by
the Company or by creditors of the Company.

 

(f)        Remedies. The Holder, in addition to being entitled to exercise all
rights granted by law, including recovery of damages, will be entitled to
specific performance of its rights under this Warrant.

 

(g)       Successors and Assigns. Subject to applicable securities laws, this
Warrant and the rights and obligations evidenced hereby shall inure to the
benefit of and be binding upon the successors of the Company and the successors
and permitted assigns of the Holder. The provisions of this Warrant are intended
to be for the benefit of all Holders from time to time of this Warrant and shall
be enforceable by any such Holder or holder of Warrant Shares.

 

(h)       Indemnification. The Company agrees to indemnify and hold harmless the
Holder from and against any liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, claims, costs, attorneys’ fees, expenses
and disbursements of any kind which may be imposed upon, incurred by or asserted
against the Holder in any manner relating to or arising out of any failure by
the Company to perform or observe in any material respect any of its covenants,
agreements, undertakings or obligations set forth in this Warrant; provided,
however, that the Company will not be liable hereunder to the extent that any
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
claims, costs, attorneys’ fees, expenses or disbursements are found in a final
non-appealable judgment by a court to have resulted from the holder’s
negligence, bad faith or willful misconduct in its capacity as a stockholder or
warrant holder of the Company.

 



 

 


--------------------------------------------------------------------------------



 

(i)        Amendment. This Warrant may be modified or amended or the provisions
hereof waived with the written consent of the Company and the Holder.

 

(j)        Severability. Wherever possible, each provision of this Warrant shall
be interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Warrant shall be prohibited by or invalid under
applicable law, such provision shall be ineffective to the extent of such
prohibition or invalidity, without invalidating the remainder of such provisions
or the remaining provisions of this Warrant.

 

(k)       Headings. The headings used in this Warrant are for the convenience of
reference only and shall not, for any purpose, be deemed a part of this Warrant.

 

[signature page follows]



 

 


--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the Company has caused this Warrant to be executed by its
officer thereunto duly authorized.

 

Dated: December __, 2007

 

 

TERRA ENERGY & RESOURCE TECHNOLOGIES, INC.

 

 

By:

 

Name:

Title:

 

 

 



 

 


--------------------------------------------------------------------------------



 

NOTICE OF EXERCISE

 

 

To:

Terra Energy & Resource Technologies, Inc.

 

 

The undersigned hereby elects to purchase ________ shares of Preferred Stock
(the “Preferred Stock”), at an exercise price of $_____ per share, of Terra
Energy & Resource Technologies, Inc. pursuant to the terms of the attached
Warrant, Warrant No. [____], and tenders herewith payment of the exercise price
in full, in the amount of $_____________, together with all applicable transfer
taxes, if any.

 

Please issue a certificate or certificates representing said shares of Preferred
Stock in the name of the undersigned or in such other name as is specified
below:

 

_______________________________

(Name)

 

 

_______________________________

(Address)

 

_______________________________

 

 

 

Dated:

 

 

______________________________

Signature

 

 

 



 

 


--------------------------------------------------------------------------------



 

ASSIGNMENT FORM

 

(To assign the foregoing warrant, execute this form and supply required
information. Do not use this form to exercise the warrant.)

 

 

FOR VALUE RECEIVED, the foregoing Warrant and all rights evidenced thereby are
hereby assigned to

 

 

whose address is

 

. Such assignee has

 

signed an acknowledgement of the restrictions on transfer and other terms stated
in the related Securities Purchase Agreement, and a copy thereof, to the
satisfaction of the Company has been or will be provided to the Company prior to
the effectiveness of such assignment.

 

 

Dated:

 

 

Holder’s Signature:

_____________________________

 

Holder’s Address:

_____________________________

 

_____________________________

 

 

Signature Guaranteed: ___________________________________________

 

 

NOTE: The signature to this Assignment Form must correspond with the name as it
appears on the face of the Warrant, without alteration or enlargement or any
change whatsoever, and must be guaranteed by a bank or trust company. Officers
of corporations and those acting in an fiduciary or other representative
capacity should file proper evidence of authority to assign the foregoing
Warrant.

 

 

 

 

 

 